Citation Nr: 1428636	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  07-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to October 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A rating decision in July 2004, but sent to the Veteran in November 2004, denied his claims of entitlement to § 1151 compensation for left leg disability, partial loss of his left hand, and psychological damage.  A December 2005 rating decision denied his claims on the basis that new and material evidence had not been submitted.  A January 2007 rating decision again denied his claims on the basis that new and material evidence had not been submitted and determined there was not clear and unmistakable error (CUE) in the prior denials of these claims.  

As previously discussed in the Board's November 2013 decision and remand, the initial July 2004 RO decision never became final and binding.  Therefore, the submission of new and material evidence is not necessary to reopen the claim.  Instead, the claim may be immediately readjudicated on its underlying merits.  In this regard, a review of the record reveals that the Veteran was not notified of the July 2004 rating decision until November 2004.  Subsequently, in August 2005, so within one year of receiving notification of that decision, he submitted additional evidence for consideration, which included additional VA treatment records and his personal statements.  See August 2005 Report of Contact (noting that he had hand delivered copy of additional records previously submitted to the Seattle RO).  Although review of the claims file reveals that this new evidence is not date-stamped, and that it is not in chronological order with regards to the record of that August 2005 RO visit, it is three-hole punched and appears to have come from the binder he described.  See August 2005 Report of Contact and April 12, 2005 Statement in Support of Claim (describing the chronology of the submission of supporting documents).  The Board thus presumes that it is indeed the evidence he submitted to the RO in August 2005, as this is the type of evidence that the RO would have associated with the claims file pursuant to its duty to assist under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.156(c); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013) (noting that application of the presumption of administrative regularity is proper "where the presumption of regularity [is] premised upon independent legal authority").  See also Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) (presuming that VA officials acted consistently with their legal duty under 38 U.S.C. § 7105(b)(1) to mail the Veteran notification of a rating decision); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presuming VA officials acted consistently with their legal duty under 38 U.S.C. § 5104(a) to mail the Veteran notice of appeal rights).  

Because the submission of that additional evidence occurred prior to expiration of the one year the Veteran had for appealing that July 2004 decision, which did not end until November 2005 due to the delayed November 2004 notification, and because the evidence submitted was new evidence material to the claims that were denied in that decision, the July 2004 rating decision did not become final and binding.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); and Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  There resultantly need not be new and material evidence to reopen this claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Moreover, to the extent the RO determined in its January 2007 rating decision that there was not CUE in the prior denials of the Veteran's § 1151 claims, any such CUE claim is not ripe for adjudication since, by definition, it is a collateral 
(meaning after-the-fact) attack of a prior decision that has become final and binding.  And, here, the July 2004 rating decision is not yet final and binding.  See 38 C.F.R. § 3.105(a) (2013).

In October 2009, as support for the supposed petition to reopen his § 1151 claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  The Veteran submitted additional evidence during the hearing and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2013).

In June 2010, the Board remanded the claims of entitlement to § 1151 compensation for left leg disability, partial loss of the left hand, and psychological damage to the AOJ for further development and readjudication.  

In August 2012, the Board again remanded these § 1151 claims to the AOJ for still further development and consideration.

In November 2013, the Board denied the Veteran's claims of entitlement to § 1151 compensation for partial loss of his left hand and psychological damage.  However, the Board determined that his remaining claim of entitlement to § 1151 compensation for left leg disability required even more development before being decided on appeal, so the Board yet again remanded this claim to the AOJ.  This additional development since has been accomplished, allowing the Board to now decide also this remaining claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268 (1998), when the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

There is just one other preliminary point also worth mentioning.  This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional records are also in the electronic Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record does not show the Veteran has any "additional disability" of his left leg that is the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment or that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for left leg disability.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that these VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date for the award if service connection is granted.

A claim for § 1151 compensation is akin to a claim for service connection in that, if compensation is awarded under § 1151 for consequent disability, it is for all intents and purposes treated as if it is due to the Veteran's military service, so a de facto service-connected disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

This VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 informing him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  This notice duty informed him of all of the elements necessary for obtaining benefits under 38 U.S.C.A. § 1151 and of the provisions related to "downstream" disability ratings and effective dates.  And although that notice was not provided prior to initially adjudicating his claim, the claim since has been readjudicated on several occasions - including most recently in an April 2014 supplemental statement of the case (SSOC) - which "cured" the timing defect in the provision of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in a statement of the case (SOC) or supplemental SOC (SSOC) to cure a timing of notification defect).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, VA has obtained records of treatment reported by the Veteran, including his service treatment records (STRs) and post-service VA treatment records.  The claims file also contains Social Security Administration (SSA) records, as well as private medical treatment records.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Thus, the duty to assist in obtaining relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).  

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

The Veteran was provided a VA examination in September 2012, with supplemental medical comment provided in August 2013, January 2014, and April 2014.  The Veteran's representative has contended that the most recent VA opinions, one in January 2014 and two in April 2014, are inadequate.  However, the Board finds that the examination and addendum opinions, taken together, are adequate to decide this claim.  

The Veteran's representative argues in the May 2014 Informal Hearing Presentation (IHP) that the addendum opinions obtained subsequent to the Board's November 2013 remand are inadequate as they are based on an inaccurate factual predicate and do not adequately address the Board's remand instructions.  But for the reasons and bases discussed below, the Board disagrees with this notion.  Rather, the Board finds that the additional VA medical opinions since obtained in January and April 2014, in conjunction with the September 2012 VA examination and August 2013 addendum previously of record, taken together, are indeed adequate.  In this regard, the examination and addenda are predicated on a full reading of the medical records in the Veteran's claims file for the pertinent history, a consideration of all of the noteworthy evidence of record, including the Veteran's personal statements, and an explanation of the rationale for the opinions stated, relying on and referencing the records reviewed.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  

Further, the addendum opinions dated in April 2014 are responsive to the questions posed in the Board's prior November 2013 remand, including with regards to the question of whether the Veteran has any additional disability of his left leg as a result or consequence of his VA psychiatric hospitalization from November 1969 to March 1970.  Thus, there was compliance with the Board's remand directives in in obtaining the necessary medical comment, and afterwards in readjudicating the claim in light of this and all other additional evidence.  See Stegall 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 105; accord Dyment, 13 Vet. App. at 146-47. 

Accordingly, VA's duty to obtain a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

C.  Compliance with Hearing Officer's Duties

As already alluded to, the Veteran testified before the undersigned VLJ of the Board during an October 2009 hearing at the RO.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the determinative issue is whether the Veteran is entitled to § 1151 compensation for his claimed condition.  During the hearing, there was no confusion that he needed to present evidence regarding the nature of VA hospital treatment and the injury alleged to be associated with or the result of that VA treatment, as that comprised the bulk of his testimony.  In the questioning and responses, he and his representative evidenced their actual knowledge of the type of evidence needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Indeed, during the hearing, the VA medical treatment at issue and subsequent left leg treatment were discussed at length.  And the presiding VLJ expounded on this, further explaining the requirements for establishing entitlement.  Thus, the Board finds that the presiding VLJ's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when it is missing or has been overlooked has been satisfied.  Id. at 496-97.

Moreover, neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2) such that the Board may adjudicate the claim based on the current record.

D.  VCAA Conclusion

In light of all that has occurred since the filing of this claim, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.  

II.  Analysis

The Veteran argues that he is entitled to compensation under 38 U.S.C.A. § 1151 for left leg disability because he believes it was caused or aggravated by VA hospitalization.  However, for the following reasons and bases, the Board finds that § 1151 compensation is unwarranted.

Because the Veteran's claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of 38 U.S.C.A. § 1151 and its implementing regulation applies.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  This means that, aside from considering his claim under § 1151, the Board must consider 38 C.F.R. § 3.361 as the implementing regulation rather than § 3.358.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.

In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).


Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The Court (CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Here, the Veteran alleges that treatment received during his incarceration in VA psychiatric hospitals from November 1969 to March 1970, i.e., relatively shortly after the conclusion of his service, was inadequate in that he was unable to use crutches to prevent weight-bearing on a then recently fractured left leg, resulting in additional disability manifested by left leg deformity, and ultimately leading to his current left leg symptomatology.  

The evidence reflects that he had fractured his left leg in a calf-roping accident and was in traction for six weeks or so, in June 1969, so during the months preceding that November 1969 VA hospitalization.  See January 2005 Veteran Statement (providing a chronology of his leg disability and noting the date, circumstance, and treatment of his fracture); September 2006 Veteran Correspondence to Senator Cantwell (describing his leg injury); September 2012 C & P examination Report (detailing the Veteran's reported history of left leg injury).  Subsequently, in November 1969, he moved from Texas to Florida where he was arrested and involuntarily detained because of bizarre behavior and disorderly conduct.  See, e.g., November 1969 Brevard County, Florida Inquisition of Incompetency (indicating he had paranoid schizophrenia and that his propensities consisted of violent behavior and delusions); November 1969 VA Progress Notes (describing his delusions and behavior leading to his commitment).  Within a few days of his arrest, he was transferred from a non-VA facility to the VA Medical Center (VAMC) in Bay Pines, Florida.  See November 1969 VA Progress Notes.  Because he had arrived from Texas, he was then transferred to the Waco VAMC where he was treated on an inpatient basis until March 1970.  See VA Treatment Records from the VAMCs in Bay Pines, Florida, and Waco, Texas, dated from November 1969 to March 1970.

VA psychiatric treatment records from his period of commitment from November 1969 to March 1970 indicate he presented for admission without any assistive devices, but with a left-leg deformity related to a then recent fracture.  See, e.g., November 1969 VA Admission Report (reflecting that the "[l]eft leg reveals a little deformity in the lower half due to a fracture about 6 months ago" and that the he complained of soreness).  On orthopedic consultation in November 1969, the evaluating VA physician noted that the Veteran was "seen due to painful, flexible broken leg."  The physician noted that the cast was removed prior to the Veteran's commitment, and that his crutches were taken when he was arrested in Florida and never returned.  The findings were as follows:

1. Healing fractures through the left tibia and fibula at the junction of their middle and distal thirds.  
2.  There is a large overgrowth of the callus around the fracture sites, probably indicating that the patient has been weight bearing for some time.  
3.  The position and alignment are excellent.  
4.  The degree of healing should be evaluated on a clinical basis considering the amount of movement that is present and the length of time since the fractures occurred.

On December 1969 follow-up examination, the evaluating VA physician noted that the Veteran's condition was unchanged.  Later that same month, a "Pre-Shock Treatment Examination" reflects that he complained of left leg soreness.  A February 1970 nurse's note reflects that the Veteran's left leg was swollen and that he complained of leg pain lasting for 4 to 5 days.  

A number of examinations were scheduled for the Veteran during his psychiatric commitment; however, his leg was not re-evaluated until immediately prior to his discharge in March 1970.  See, e.g., Waco, Texas VA Day by Day Staff Notes Table (reflecting that the Veteran missed appointments on January 8, 1970, Jan. 22, 1970, Jan. 29, 1970, and Feb 25, 1970 due to scheduling confusion, leave of absence, and other conflicts).  On examination in March 1970, the evaluating VA physician noted that the Veteran's remaining leg symptoms were the result of "disuse atrophy of the entire leg," which symptoms would be ameliorated by "[c]ontinued use of the limb and building up the muscle strength."  No further treatment was deemed necessary.  See March 1970 Discharge evaluation.  In the March 1970 discharge summary, the left leg fracture was noted to have been "healing."

Much more recent VA treatment records dated in January 1998 indicate the Veteran complained of left ankle pain and reported that he had suffered a compound fracture and had developed an infection, post-injury.  He reported that his infection eventually had healed without intercurrent signs and symptoms, but that his fracture was complicated by weight-bearing and inability to use prescribed crutches while the fracture was healing during incarceration in a VA psychiatric hospital.  He reported that his fracture eventually healed, albeit with some deformity.  The evaluating physician concluded the Veteran probably had post-traumatic arthritis, probably accounted for by injury of the ankle at the time of the original tibia fracture, and aggravated by the varus alignment that he had over the years as well as the loss of subtalar joint motion, which was also post-traumatic.  See January 1998 VA Outpatient Treatment Note.

August 2004 private treatment notes from the Virginia Mason Medical Center reflect an orthopedic assessment of degenerative joint disease (DJD), i.e., arthritis of the left ankle "secondary to mechanical overload from previous trauma."

In May 2009, the Veteran underwent total ankle replacement surgery, after which his leg pain subsided.  See May 2009 VA Orthopedic Surgery Notes; September 2009 VA Physical Therapy Progress Note (reflecting that he was walking "for miles" and that he had no pain following nearly four months of physical therapy).

On examination in September 2012, a VA examiner found slight bowing of the left leg due to a healed mid-shaft fracture of the tibia and fibula.  The examiner additionally found an 8-centimeter loss of the circumference of the left leg due to muscle atrophy.  The examiner concluded that the bowing of the left leg was not a congenital deformity, but rather the result of the prior fracture.  

Subsequently, in an August 2013 addendum opinion, a VA examiner found no evidence of lack of skill, negligence, error in judgment, carelessness or similar fault in the care of the Veteran's tibia/fibula fracture during his VA psychiatric hospitalization from November 1969 to March 1970.  The examiner noted that, at the time of the Veteran's admission in November 1970, his left leg fracture was documented as healing with extensive callus formation and no complications, and on discharge in March 1970 the fracture was again observed to be healing properly.  Based on this, the examiner found that any additional disability, namely, the bowing of the Veteran's leg and subsequent ankle and foot DJD of post-traumatic nature, was not due to his psychiatric hospitalization.  Additionally, the examiner found that the standard of care provided to the Veteran during that hospitalization with regard to his left leg condition was "well within the standard practice ongoing in 1970," as his condition was noted upon entry, examined by orthopedics, and reassessed upon discharge.


Three subsequent addendum opinions, one in January 2014 and two in April 2014, ultimately concluded that the Veteran did not suffer any additional injury to his left leg as a result of or during his VA psychiatric hospitalization from November 1969 to March 1970.  The January 2014 VA examiner noted that x-rays taken during the Veteran's initial VA orthopedic consultation, which occurred 10 days after he was admitted, revealed he had fractures of his left tibia and fibula that were found to be healing.  The examiner observed the Veteran had no further injury "except during his hospitalization."  

The second addenda opinion, dated April 7, 2014, clarified that the Veteran's left leg fractures occurred prior to his hospitalization and that he did not incur any additional injury during or as a result of his hospitalization.  On this basis, the examiner opined that the Veteran's leg disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care, or that the disability was in any way the result of an event not reasonably foreseeable. 

A third opinion, dated April 17, 2014, further clarified the VA examiner's findings, stating that the Veteran's leg was injured prior to the psychiatric hospitalization.  The examiner pointed out that, after the cast was removed in the VA hospital, the Veteran's leg was found to be bowed due to his prior injury.  The examiner concluded that the Veteran had injured his left leg prior to the hospitalization and that he did not injure the left leg again in the VA hospital.

As already mentioned, in the May 2014 IHP the Veteran's representative asserted that none of the opinions of record adequately address the issue of whether there was any additional disability of the Veteran's left leg upon his discharge from VA hospitalization in March 1970.  Additionally, the representative contended that the April 17, 2014 VA medical opinion was inadequate, in part because it was based on an inaccurate factual predicate, namely, that the Veteran's cast was removed during his VA hospitalization.  


The Board finds both arguments unavailing.  When taken together, the clarifying addendum opinions combine with the previous opinions of record to provide a clear and thorough rationale for the competent medical opinion that the Veteran did not suffer any additional disability of his left leg during VA hospitalization and that there was no deviation from the standard of care or lack of skill, negligence, error in judgment, carelessness or similar fault in the care of his left leg condition or alternatively any event not reasonably foreseeable.  These opinions specifically address the pertinent evidence of record, namely, the reports of the VA orthopedist upon the Veteran's admission in November 1969 and upon discharge in March 1970.  See August 2013 VA Examination Note (discussing the relevant VA treatment records from his period of hospitalization and the pertinent standard of care); VA Addendum Opinion dated January 9, 2014 (again reviewing the pertinent medical evidence of record); VA Addendum Opinion dated April 7, 2014 (noting a full review of the claims file and stating that there was no indication of additional disability incurred during his VA hospitalization).  Moreover, the examiner specifically addressed the issue of additional disability, clarifying in both the April 7, 2014, and in the April 17, 2014 addendum opinions that the medical evidence of record does not reflect any additional disability and therefore finding it to be less likely than not that the Veteran suffered any additional disability of his left leg as a result of his VA psychiatric hospitalization.  In providing this opinion, the VA examiner considered the Veteran's pertinent medical and other history and, more importantly, sufficiently discussed the underlying rationale for this opinion, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

As regarding the representative's assertion that the April 17, 2014 VA medical opinion was inadequate as it was based upon an inaccurate factual premise, the Board acknowledges that the examiner incorrectly stated that the Veteran's cast was removed in the VA hospital during the course of his psychiatric treatment.  

The ultimate conclusion, however, namely, that no additional left leg disability was incurred as a result of the VA psychiatric hospitalization, was not in any way based upon the mistaken statement that the cast was removed while in VA care.  Rather, the ultimate conclusion of the VA examination report and addendum opinions were grounded in the contemporaneous VA orthopedic reports from November 1969 and March 1970, which reflect that the Veteran had presented to the VAMC with an existing left leg condition (prior fracture) and deformity attributed to prior weight-bearing, and that his condition was healing - including during the course of his hospitalization - with no reported complications by the time of his discharge.  See August 2013 VA Examination Note; VA Addendum Opinion dated January 9, 2014.  Thus, the Board does not find the presence of a mistake of fact in this opinion to affect its ultimate adequacy, especially considering it in conjunction with the other previous medical opinions of record.  

As is true with any piece of evidence, the credibility and weight to be attached to the medical opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71, 73 (1993).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans 12 Vet. App. at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are legitimate reasons and bases for accepting the VA examiners' opinions in the aggregate as highly probative and, indeed, the most probative evidence in this instance.


Notwithstanding the representative's contentions, there simply is no probative evidence, medical or otherwise, of additional left leg disability stemming from the Veteran's VA hospitalization from November 1969 to March 1970.  See 38 C.F.R. § 3.361(b).  Rather, the only contemporaneous evidence of record reflects that, upon entry into VA treatment in November 1969, he left leg was examined and noted to be deformed due to the fact that he previously had been weight-bearing "for some time."  On discharge, no left leg complications were noted; rather, his leg was found to be "healing."  On this basis, the April 2014 VA addendum opinions found it less likely than not that he had developed any additional disability during his VA psychiatric hospitalization.  The Board finds no competent and credible evidence of record suggesting his left leg condition increased in severity during his VA hospital stay or as a result or consequence of it.  Indeed, the contemporaneous evidence reflects quite the opposite, namely, that he had a lessening of his symptoms, as his leg was noted to be healing.  Therefore, the overall weight of this evidence is against finding that he has additional disability as a result of that VA hospitalization.  As the presence of additional disability is a fundamental requirement of a § 1151 claim, the Board finds that § 1151 compensation for left leg disability as a result of the November 1969 to March 1970 VA psychiatric hospitalization is unwarranted.  

Even assuming that additional disability of the left leg manifested during the November 1969 to March 1970 VA psychiatric hospitalization, the weight of the probative evidence is against finding that there was any carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA that proximately caused any such additional disability.  See 38 C.F.R. § 3.361(d)(1).  Additionally, there is no indication that VA failed to exercise the degree of care expected by a reasonable treatment provider.  Id.  The Veteran's left leg condition was noted upon entry and he was referred for an orthopedic examination, which diagnosed and documented his left leg condition.  The VA examiner explained that this was customary practice, even then.  Moreover, upon discharge, the Veteran's left leg was reevaluated and no additional complications were noted.  As found by the August 2013 VA examiner, and as reiterated in the April 2014 addendum opinion, the standard of care provided to him during that hospitalization with regard to his left leg condition was "well within the standard practice ongoing in 1970."  Also, the August 2013 VA examiner reviewed the evidence of record and found no evidence of lack of skill, negligence, error in judgment, carelessness or similar fault in the care of the Veteran's tibia/fibula fracture during his VA psychiatric hospitalization.  Therefore, in the absence of evidence showing that VA's failure to timely diagnose or properly treat his left leg condition proximately caused additional disability, the required element of causation is not established and his claim must be denied.  See 38 C.F.R. § 3.361(c)(1) (Merely showing that a Veteran received care, treatment, or examination and that he has an additional disability does not establish cause.).

The Board has considered the Veteran's statements and argument presented throughout the pendency of the claim, including specifically his assertion that the left leg weight-bearing resulting from VA's refusal to provide him crutches during his VA hospitalization exacerbated his left leg condition.  He is competent to report the facts surrounding his injury and psychiatric hospitalization, specifically VA's refusal to provide him crutches, his complaints of pain during his hospitalization, and his post-treatment left leg symptoms, as these are observations of the type not requiring specialized education, training, or experience.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, his statements are credible in this regard as they are supported by the medical evidence of record.  Barr, 21 Vet. App. 303 (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  See also VA Compensation and Pension Psychiatry Opinion dated April 8, 2014 (concluding that, although the Veteran currently suffers from Alzheimer's and dementia and is thus not presently competent to provide reliable information in support of his claim, the information, including statements and testimony previously submitted, "could be considered competent and credible," as he was able at the time, though not currently, to accurately recall the events of his hospitalization).


That notwithstanding, the Veteran does not have the specialized knowledge necessary to provide a competent opinion regarding whether he developed any additional disability, including bone deformity of his left leg, as a result of weight-bearing during his VA hospitalization, as opposed to, for example, weight-bearing previous to his hospitalization to which the November 1970 VA orthopedist specifically attributed the impairment.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is any additional disability as a result of the hospitalization at issue, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  And the VA medical examination reports and addendum opinions clearly are unfavorable to the claim.  The Veteran has not offered any contrary medical opinion giving the Board reason to doubt or question the veracity of the conclusions of the VA examiners, and the Veteran himself, as a layman, does not have sufficient medical expertise to enable him to refute the examiners' conclusions.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

For these reasons and bases, the Board finds that the Veteran did not sustain additional disability of the left leg as a result of his VA psychiatric hospitalization from November 1969 to March 1970.  Because this threshold element of the claim has not been met, the questions of whether VA met the standard of care, whether he provided informed consent, and whether an event not reasonably foreseeable occurred, are ultimately moot, although the VA examiners also ruled unfavorably concerning all of these other questions, as well, to the extent they, too, are medical determinations, or alternatively the evidence in the file is not supportive of the Veteran's position, to the extent they instead are factual determinations.



ORDER

The claim of entitlement to § 1151 compensation for a left leg disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


